Rosellini, J.
(dissenting) — I disagree with the majority, both as to the proper function of the trial court upon an appeal from a notice of determination of probable cause, and as to the sufficiency of the cause upon which the *432respondent's proposed termination was based. The holding with respect to the first point is relatively harmless, inasmuch as the legislature has corrected the holding with respect to cases arising in the future, by its 1976 amendment to RCW 28A.58.450.4 However, it does reflect a misunderstanding of the proper role of the courts in reviewing administrative acts, and thus warrants some discussion.
The statute prescribing the superior court's function when this action arose provided:
Any appeal to the superior court by an employee shall be heard de novo by the superior court. Such appeal shall be heard expeditiously.
RCW 28A.58.480, part; Laws of 1969,1st Ex. Sess., ch. 34, § 15. That provision undoubtedly authorized a trial de novo where an employee appealed from a decision of a school authority, delivered after a hearing. But, as we said in Foster v. Carson School Dist. 301, 63 Wn.2d 29, 385 P.2d 367 (1963), the term de novo means afresh, anew, a second time, and there cannot be a hearing de novo if there has not been an original hearing. In that case a teacher had appealed to the court from a notice of dismissal which did not contain a statement of probable cause and did not afford him an opportunity for a hearing. RCW 28A.58.480 provided for a hearing de novo on appeal in 1963, as it did in 1976 when this action arose. There the school district proposed that the court should conduct a trial, giving the district an opportunity to prove that there was probable cause for dismissing the teacher. We rejected the contention, saying that this provision can have no effect when there has not been an original hearing. Under the holding *433of that case, the only function of the court is to determine the adequacy of the notice and grant the relief which follows from that determination. Lewis v. Department of Motor Vehicles, 81 Wn.2d 664, 504 P.2d 298 (1972), is in accord. There we said: "A trial de novo implies an 'original hearing' was held which the de novo trial is to review." Lewis, at 667. Accord, Noe v. Edmonds School Dist. 15, 83 Wn.2d 97, 515 P.2d 977 (1973); see also Department of Motor Vehicles v. Andersen, 84 Wn.2d 334, 339, 525 P.2d 739 (1974).
Since the respondent here elected to forgo a hearing before the board or a hearing officer, in which his evidence and his request for leniency could have been presented, the only administrative action before the court for review was the issuance of the notice of probable cause. The adequacy of the other notice provisions not being questioned, the only matter which the court could properly decide was whether the stated grounds constituted probable cause for dismissed.
But even assuming that a hearing before the court was proper, under RCW 28A.58.515 as it was then worded, the question remains the same: Did the notice show sufficient cause for discharge? If sufficient cause was alleged, it was the duty of the court to uphold the board's action. It is not the court's prerogative to substitute its judgment for that of the school directors, once sufficient cause has been shown, and no source cited in the majority opinion gives the court such authority. The majority simply proposes to usurp a power given by statute to the school district.
I am also of the opinion that the Superior Court's ruling was correct upon the question of sufficient cause.
In the early case of Browne v. Gear, 21 Wash. 147, 57 P. 359 (1899), this court, noting that the legislature had not defined the term "sufficient cause", held that such cause must be either such incompetency in a teacher's vocation in and about the school as makes him unfit for the station, or violation of the rules in teaching, et cetera, or such moral *434turpitude outside his profession as would recoil on his efficiency in his work and injure the school.
The notice in this case advised the respondent that conduct on his part, which occurred in part on school premises, had resulted in a conviction of grand larceny by possession. It is established that grand larceny is a crime involving moral turpitude. In re Anderson, 73 Wn.2d 587, 439 P.2d 981 (1968); In re Wallis, 63 Wn.2d 833, 389 P.2d 421 (1964); In re Dalton, 60 Wn.2d 726, 375 P.2d 258 (1962). In all of these cases, attorneys were disbarred as a matter of course upon proof of their convictions, the court seeing no need to doubt the impact such conduct might have on the lawyer's effectiveness or upon his profession.
Most surely, where such a crime has been proved to a jury beyond a reasonable doubt, a school board is justified in concluding that its commission reflects upon the fitness of the teacher to perform his duties, which include those of helping to mold the ethical character of youngsters, both by instruction and example. If an attorney is automatically disbarred upon such a conviction, because of its adverse effect upon his fitness as an attorney and the standing of the profession, it would be arbitrary indeed for a court to declare that similar acts do not warrant the discharge of a teacher.
If this comparison is not enough to set the question at rest, one need only look to the legislative declaration upon the subject. RCW 28A.70.160, governing the revocation of authority to teach, provides that any certificate authorized under the act may be revoked upon complaint that the teacher has committed a crime against the law of the state. If proof to the satisfaction of the authority granting the certificate is adequate to justify revocation of a teacher's certificate, it must follow a fortiori that proof beyond a reasonable doubt of such a crime constitutes probable cause for dismissal from a teaching position, which is, at least in dimension, a lesser deprivation.
The majority cites Gaylord v. Tacoma School Dist. 10, 88 Wn.2d 286, 559 P.2d 1340 (1977), where we held that *435immorality as a ground for teacher discharge would be unconstitutionally vague if not coupled with resulting actual or prospective adverse performance as a teacher. They conclude from that case that the district is obliged to aver and prove, as a separate element of the cause, that his conduct and the conviction to which it led will have a negative effect on his fitness to teach. In Gaylord, the defendant was discharged not because of any conduct on his part but because he had admitted that he was sexually attracted to men, rather than to women, and this admission had been publicized, resulting in some protests from parents. The teacher's sexual preference was characterized by the district as "immorality". It will be seen immediately that such a broad and abstract category could well include conduct or, as in that case, a state of being, which in and of itself was unlikely to have any detrimental effect on a teacher's performance. Because of this vagueness in the charge, we held that the impact of the teacher's personal sexual preferences upon his teaching performance must be affirmatively proven. Finding such proof in the record, this court upheld the teacher's discharge.
This is not the situation here. The notice to the respondent specified the conduct which gave rise to the charge against him. While the notice did not articulate the element of knowledge that the vehicle in question was stolen, such knowledge formed a part of the charge and is reflected in the verdict. There is no suggestion that the respondent was not aware that it was the primary issue in the criminal trial. He avers now that he lacked such knowledge. His suggestion is that the board must disregard the verdict, and the majority agrees. I cannot join in this cavalier denigration of the judicial process. The respondent's conviction of the crime was sustained by the trial judge and affirmed on appeal. The school board was justified in relying upon the judgment of the courts based upon the verdict, which shows that the jury was convinced beyond a reasonable doubt of all the elements of the crime.
*436In Gaylord, in determining that the teacher's sexual preference constituted immorality, we noted that RCW 28A.70.160 makes immorality a ground for revoking a teacher's certificate, and also includes commission of a "crime against the law of the state" one of the grounds for such revocation. Gaylord had not been convicted of any crime, but the trial court had observed that commission of homosexual acts was, at that time, illegal. "The moral conduct of a teacher", this court said, "is relevant to a consideration of that person's fitness or ability to function adequately as a teacher of the students he is expected to teach ..." Gaylord, at 290.
In speaking of the impact which public knowledge of a teacher's immorality will be likely to have upon his teaching performance, this court said:
It is important to remember that Gaylord's homosexual conduct must be considered in the context of his position of teaching high school students. Such students could treat the retention of the high school teacher by the school board as indicating adult approval of his homosexuality. It would be unreasonable to assume as a matter of law a teacher's ability to perform as a teacher required to teach principles of morality (RCW 28A.67-.110) is not impaired and creates no danger of encouraging expression of approval and of imitation.
Gaylord, at 298-99. We said further that proof of prior overt conduct was not necessary to justify a conclusion that teaching fitness would be affected.
Here, the teacher's overt immoral conduct has been established by proof beyond a reasonable doubt in a criminal prosecution. Much more than in Gaylord, retention of the respondent would indicate to students adult condonation of criminal conduct, and it cannot be assumed that his ability to teach principles of morality has not been impaired and that his retention would create no danger of expressing approval and imitation.
The affidavit of the respondent, filed in this action, reflects something less than a meticulous candor. While he states that he did not know the motorcycle was stolen, he *437does not claim that he had no reason to suspect that it may have been.
"'If the meaning of a party's written statement is in doubt, that construction must be adopted which is least favorable to him; "he selected its language.’"" Gaylord v. Tacoma School Dist. 10, supra at 294; 2 C. Moore, Facts § 1178, at 1322 (1908).
The respondent does not aver that he made any inquiry as to how the student acquired the vehicle, nor that he asked for a certificate of title, although motorcycles are a special interest of his, and he can surely be expected to be aware that registration is required. See RCW 46.04.670; RCW 46.12. We do have before us the evidence that the respondent knew or should have known, at some time while he had the vehicle in his possession, that it had been stolen. Neither the affidavits which he secured from some of the jurors after the trial nor his affidavit filed in this action refute this fact.
Not only does the affidavit equivocate with respect to the respondent's state of mind during this transaction, but it reveals no regret or remorse on his part nor any concern for the effect that knowledge of his conduct and conviction might have upon his students. Furthermore, he misstates the facts with reference to one matter which is of record in the case. He avers that he was not afforded an opportunity for a hearing, whereas the notice which he received from the board advised him of his right to a hearing and the procedure to follow in obtaining it.
Upon the record before the trial court, that court was justified in determining that conviction of a felony is inherently detrimental to a teacher's performance. The attitude of the respondent demonstrates an insensitivity to the moral problems involved which further supports that conclusion.
The majority repeatedly cites Board of Educ. v. Jack M., 19 Cal. 3d 691, 566 P.2d 602, 139 Cal. Rptr. 700 (1977), but does not favor us with a recitation of the facts or the ultimate holding of the case. The teacher in that case had been *438arrested for alleged homosexual solicitation in a public restroom, but no charges had been filed against him. The incident was not publicized and only the teacher's superiors knew about it. The school district initiated proceedings in superior court to establish its right to discharge the teacher. The trial court resolved conflicting evidence in favor of the teacher. On appeal, the Supreme Court of California found substantial evidence to support the trial court's findings and affirmed. A contention of the school district that the teacher's conduct in itself proved unfitness to teach was rejected. The decision rested on a distinction between persons convicted of a crime and those who have not been convicted. A statute made conviction proof per se of unfitness, with no requirement that a hearing be held before discharging a teacher.5
The California court also stressed the fact that the teacher's conduct had not been publicized. It is apparent therefore that the case so often cited in the majority opinion does not support the conclusion reached in this case; and the court in fact recognized that under California statutes (as under our statutes), conviction of a crime is proof of unfitness to teach.
The respondent has shown a disregard for the law and the rights of a fellow citizen. That disregard was of such a serious nature that the criminal laws of the state were invoked. His conduct inevitably detracts from his ability to command the respect and confidence of his students and his colleagues, as well as the school administration. The conviction which followed constituted probable cause for dismissal.
*439The decision of the Court of Appeals, Division One, should be reversed and the judgment of the Superior Court for Skagit County should be reinstated.

The amendment (Laws of 1975, 2d Ex. Sess., ch. 114, § 6) followed this court's decision in Francisco v. Board of Directors Dist. 405, 85 Wn.2d 575, 537 P.2d 789 (1975), wherein we held that the superior court on review of a school hoard's findings and conclusions must pay only minimal deference to the findings and conclusions of the school authority. (Cf. Noe v. Edmonds School Dist. 15, 83 Wn.2d 97, 515 P.2d 977 (1973).) RCW 28A.58.480 now holds the superior court to the same standard of review as that which is prescribed in the administrative procedures act, RCW 34.04.130(6).


An amendment to that statute in 1976 softened its effect by affording a hearing to convicted persons who had received a certificate of rehabilitation pursuant to law, and whose probation had been terminated and the action dismissed.